DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

It is noted that the Examiner for the instant Application has changed.

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submissions filed on 10/15/2020 and 11/12/2020 have been entered.
Formal Matters
Applicant’s response and amendments filed 10/15/2020 which amended claims 1, 2, 10, 12, 14, 20 and 24-26, and added new claims 27 and 28, has been entered.  Claims 1-5 and 7-28 are pending.  Claim 6 was previously cancelled.  Claims 10-24 are withdrawn from further consideration as being directed to a non-elected invention.  Claims 1-5, 7-9 and 25-28 have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. § 103(c) and potential 35 U.S.C. § 102(e), (f) or (g) prior art under 35 U.S.C. § 103(a).

Claims 1-5, 7-9, and 25-26 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Gabbai (WO 2007/077560; 2007; cited in the IDS filed 5/17/2017), further in view of Todd et al. (U.S. PGPUB 2012/0087868; 2012), and Bikram, M. (U.S. PGPUB 2010/003197; 2010).  This rejection is maintained and made for new claims 27 and 28.
garding claim 1, Gabbai teaches cryoprotective compositions and methods of using, where the composition includes a cryoprotective agent (e.g., among others, agarose, albumin, chondroitin sulfate, dextrans, diethylene glycol, dimethyl sulfoxide (DMSO), ethanol, ethylene glycol, glucose, glycerol, maltose, mannitol, methanol, polyethylene glycol, sorbitol, sucrose, trehalose; see full listing at page 6, lines 11-22) and a nanostructure (i.e. a structure on the sub-micrometer scale which includes one or more particles, each being on the nanometer or sub-nanometer scale and commonly abbreviated "nanoparticle;" page 12, lines 27-29) comprising a core material of nanometric size enveloped by ordered fluid molecules of liquid, wherein the core material may comprise ferromagnetic material which must necessarily be nanoparticle sized to fit in a nanometric sized envelope (page 4, lines 16-18 and page 5, lines 26-29; specifically, page 5, lines 4-6; and 27-29).
It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition (i.e., the same ferromagnetic as Applicant’s) is inherent and is not given patentable weight over the prior art.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
In view of the above, the composition is examined for the structural components, which are capable of the functions therein.  

Gabbai further teaches that suitable thawing and recovery is essential to cell survival and to recovery of cells in a condition substantially the same as the condition in which they were originally frozen (page 26, lines 15-17).  As the temperature of the cryoprotected cellular matter is increased during thawing, small ice crystals consolidate and increase in size, where large intracellular ice crystals are generally detrimental to cell survival (page 26, lines 17-19).  To prevent this from occurring, cryoprotected cellular matter should be thawed as rapidly as possible, where any heating method can be employed including electromagnetic radiation (page 26, lines 19-26).  
Regarding claims 1 and 5, Gabbai teaches that the core material is selected from ferroelectric material, ferromagnetic material and piezoelectric material (page 5, lines 26-29 and page 13, lines 9-10).  Gabbai also teaches the concentration of nanoparticles is less than 1020 per liter (page 5, lines 16-17).  Gabbai further teaches that the cryoprotective composition comprises a core material of a nanometer size (page 12, line 27, to page 13, line 2; page 13, lines 5-8).  Gabbai also teaches that the long-range interactions between the nanostructures (e.g., core having ferroelectric material maintains permanent magnetization) lends to the unique characteristics of the cryoprotective composition, where the nanostructures provide a stabilizing environment (page 13, lines 11-17 and page 14, lines, 22-31).  
Although Gabbai teaches the above cryoprotective composition, Gabbai does not explicitly teach superparamagnetic particles (i.e. instant claim 4), the specific diameters 
Regarding claims 1, 4 and 5, Todd teaches compositions and methods having nanoparticle-loaded cells, where in at least one embodiment the nanoparticles are magnetic, paramagnetic, or superparamagnetic particles comprising a metal oxide, such as iron oxide (paragraphs 24 and 79; claim 10).  Todd teaches that metal nanoparticles offer several advantages in that carrier cells loaded with metal nanoparticles have one or more of the unexpected properties, including viability, capacity to migrate, any of the above properties after a freeze thaw cycle, and any of the above properties after hypothermic storage (paragraphs 81-89).  
Regarding claims 1, 25 and 26, Todd teaches that the nanoparticles may comprise a diameter of less than about 10nm (e.g., between 1 nm to about 5nm; paragraphs 22 and 76).  Todd also teaches cryopreservation of the nanoparticle loaded cells, where cell viability was examined (i.e., assessed and interpreted as having “minimal biomaterial damage;” paragraphs 252-254).  Todd also teach preparing nanoparticles based on useful paramagnetic and superparamagnetic metal oxide core particles, where the amounts may be adjusted accordingly (paragraphs 79-80 and 138).  
Regarding claims 1, 4, 27 and 28, Bikram teaches superparamagnetic iron oxide nanoparticles having thermolytic properties (Abstract; paragraphs 8, 15 and 16).  Bikram teaches that the nanoparticle magnetic core may be iron oxide, where the ratio of the iron (II) to iron (III) may be about 1:1 (paragraph 47).  Further, Bikram teaches iron oxide nanoparticles at concentrations of 0.001, 0.01, 0.1, 1.0, 10.0, 25.0, 50.0, 75.0, and 100 
It is additionally noted that in view of the above regarding the concentration amount of the magnetic nanoparticles, in MPEP § 2144.05(II)(A), generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
Additionally it is also noted that in MPEP § 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
It would have been obvious for a person of ordinary skill in the art to combine the methods of Gabbai and Todd, since Todd also teaches magnetic, paramagnetic, or superparamagnetic core particles comprising a metal oxide, such as iron oxide, which offers several advantages in that carrier cells loaded with metal nanoparticles have one or more of the unexpected properties, including viability after hypothermic storage, and that Gabbai teach nanostructures (e.g., nanoparticles with core having ferroelectric or ferromagnetic material which maintains permanent magnetization) lends to the unique 
Although Gabbai teaches the use of ferromagnetic particles, Gabbai does not expressly teach using superparamagnetic particles, Todd specifically teaches that superparamagnetic nanoparticle-loaded carrier cells may be used in preservation methods (e.g., cryopreservation; paragraph 186; Example 20).
It would have been obvious for a person of ordinary skill in the art to have utilized the concentrations of iron oxide nanoparticles of Bikram with those of Todd and Gabbai since Todd teaches preparing nanoparticles based on useful paramagnetic and superparamagnetic metal oxide particles, where the amounts may be adjusted accordingly (e.g., as expressly stated as described in Bikram; Todd, paragraph 138), and Bikram expressly teaches iron oxide nanoparticles at concentrations of 0.001, 0.01, 0.1, 1.0, 10.0, 25.0, 50.0, 75.0, and 100 µg/ml; Todd paragraphs 79-80 and 138).  Additionally, Bikram teaches that the composition taught therein are nanoparticles that possess thermolytic properties (e.g., physical temperature properties that would be relevant to the methods of Gabbai and Todd; Bikram paragraph 8).      
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the methods of the references because all three compositions and methods taught address enhancing metal nanoparticles for the purposes of thermotherapeutic agents (e.g., may include cryopreservation).
A person of ordinary skill in the art would have been motivated to combine the three methods as taught by Gabbai, Todd, and Bikram, since Gabbai and Todd both 
Further, the motivation to combine Gabbai, Todd, and Bikram, are discussed, above, where the motivation to combine does not need to be the same as the reasons for Applicant to arrive at the same composition or method, so long as there is an expectation of some advantage provided by the combination of the references.  The MPEP states:
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). >See also Dystar  Textilfarben  GmbH  & Co. Deutschland KG  v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.”). 
See MPEP 2144 II.

Here, the person of ordinary skill would have had a reasonable expectation of success utilizing the products and processes from Gabbai, Todd, and Bikram, because all three compositions and methods taught address enhancing metal nanoparticles for the purposes of thermotherapeutic agents (e.g., may include cryopreservation).  As such, the compositions, as taught in Gabbai, Todd, and Bikram, would be obvious choices to combine to employ in a composition of the instant claims to provide an expected advantage in improving the compositions.

Combinations of multiple products (i.e., metal nanoparticles in cryopreservation compositions, where the amount of nanoparticles can be adjusted) each known to have the same effect (i.e., magnetic nanoparticle compositions with ferromagnetic particles and superparamagnetic particles that are enhanced magnetic nanoparticles for the purpose of being thermotherapeutic agents including being used in cryopreservation methods) to produce a final product (a cryoprotective agent) having the same effect (i.e., ferromagnetic particles and superparamagnetic particles that are enhanced magnetic nanoparticles for the purpose of being thermotherapeutic agents including being used in cryopreservation methods) is prima facie obvious. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; MPEP2144.06).
 for magnetically induced uniform rewarming,” as discussed above, the prior art in combination (e.g., Bikram) teaches the same amount (i.e., concentration) of magnetic particles to be included in the composition, and would therefore at least function in the same manner.  That is, since the combined teachings provide for a cryoprotective composition that comprises a cryoprotective agent and magnetic nanoparticle within the claimed concertation of iron containing magnetic nanoparticles, the composition would necessarily be effective for rewarming of a cryopreserved specimen (see the above paragraphs concerning inherency, MPEP § 2112 (II)), In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP § 2112.01(II); expressly incorporated herein).  
Regarding the limitation “with minimal biomaterial damage” in claim 1, it is submitted that given the structural components which the instant compositions will, at some point in time, have on another product, in view of the same materials are taught within the combined teachings for the cryoprotective composition, the composition of the prior art will not materially change the compositions effect with regard to the cryopreserved specimen since they are of the same materials as claimed (see MPEP § 2112 (II)), In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP § 2112.01(II); expressly incorporated herein).  
Regarding claims 7-9, as above, the “effect” (e.g., cracking, devitrification, and suitable for transplantation) would all be at least obvious, or inherent, given the structural components which the instant compositions will, at some point in time, have on another In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP § 2112.01(II); expressly incorporated herein).  
It is further noted that as indicated in MPEP § 2112(I) “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112(I)). Accordingly, in view of the above, the composition from the combined teachings would minimize the damage indicated in claims 7-9.
It is additionally noted that with regard to claims 1, 3, and 25-28, which are drawn to various concentrations of magnetic nanoparticles having diameters of a certain size, the concentration and diameters would be optimizable according to the cited references because both Gabbai and Todd teach varying the nanoparticles according to optimal cryopreservation limits depending on cell types (Gabbai, page 4, lines 1-3).  Where general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As each of the references indicate that the 
Regarding the limitations from claims 1 and 7-9 directed to any intended use or composition having capabilities for suitable for use in transplantation (claim 9), the teachings of Gabbai in view of Todd and Bikram, would include compositions that are structurally capable of the same functions as the instant claims, or are suitable for use therein, because the references teach, as a whole, a composition that would have the same structural elements.   It is noted that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).  The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957).  However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated.  In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).  While the reference does not show a specific recognition of the claim result, it is implied, In re Tomlinson, 363 F.2d at 934, 150 USPQ 623, at 628 (CCPA 1966) (emphasis in original).
Regarding claim 2, Gabbai teaches frozen specimen that are in the buffers.  It is interpreted that the collective “specimen” as a whole or in part has a minimum dimension of 0.1mm depending on the sample size (page 31, lines 4-11).
Regarding claim 3, Gabbai teaches specimen frozen in the presence of TES (50% semen, 50% TES) or the novel cryoprotective buffer (50% semen, 25% TES and 25% Neowater (page 31, lines 6-8).  Further, Todd teaches millimolar amounts (i.e., the concentration is no more than 9M) for cryopreservation (paragraphs 252-254).  It would have been obvious to a person of ordinary skill to have optimized the molarity based on the combined teachings of Gabbai and Todd.  
Regarding claim 4, Gabbai teaches the polarization of the material can be reversed or reoriented by the application of an electric field (i.e., superparamagnetic; Gabbai page 13, lines 9-17).  Also, Todd teaches compositions and methods having nanoparticle-loaded cells, where in at least one embodiment the nanoparticles are magnetic, paramagnetic, or superparamagnetic particles comprising a metal oxide, such as iron oxide (paragraphs 24, 79; claim 10).
Regarding claim 5, Gabbai teaches ferromagnetic material (page 5, lines 26-29).  Further, Todd teach compositions and methods having nanoparticle-loaded cells, where in at least one embodiment the nanoparticles are magnetic, paramagnetic, or superparamagnetic particles comprising a metal oxide, such as iron oxide; (paragraphs 24, 79; claim 10).

It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.  
Response to Arguments
Applicant’s arguments have been fully considered and found not persuasive. 
The response to argument from the Office Action dated 8/17/2020 are expressly incorporated herein.
Applicant argues that the cited references do not obviate all the limitations within the claims (Reply, page 8), which is not persuasive in view of the teachings cited above and provided rationales for obviousness (expressly incorporated herein).
With regard to Applicant’s arguments concerning the properties of the composition, they are not persuasive since the claims are directed to a composition.  As noted above, concerning the limitation “magnetic nanoparticles at a concentration from about 0.01 mg Fe/mL to about 100 mg Fe/mL, wherein the concentration of the magnetic nanoparticles is effective for magnetically induced uniform rewarming,” as discussed above, the prior In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP § 2112.01(II); expressly incorporated herein).  
It is noted that in response to Applicant's arguments against the references individually (Reply, pages 9-11 and 13-14), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.
With regard to motivation and expectation of success (Reply, pages 11-14), Applicant’s argument is not persuasive since the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  These arguments are not persuasive in view of MPEP § 2144 (IV) which indicates that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. 
In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicant’s arguments are also not persuasive in view of the rationale above (expressly incorporated herein).  
Additionally it is noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
Accordingly, the rejection has been maintained and made for claims 27 and 28

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631